Exhibit 10.12
 
AMENDED AND RESTATED
PROMISSORY NOTE
 
$275,000
March 25, 2010 to be Effective February 17, 2010 

 
FOR VALUE RECEIVED, SUMOTEXT Incorporated, a Nevada Corporation (the “Company”),
having an address of 2100 Riverdale, Suite 200, Little Rock, Arkansas, 72202,
hereby promises to pay to the order of Tim Miller, and/or assigns (the
“Holder”), at the offices of Holder at 2100 Riverdale, Suite 200, Little Rock,
Arkansas, 72202, or such other place as may be designated by Holder to the
Company in writing, the aggregate principal amount of Two Hundred and
Seventy-Five Thousand Dollars ($275,000), together with interest on the unpaid
principal amount hereof, upon the terms and conditions hereinafter set forth.
 
1.
Loan Amount.  This Amended and Restated Promissory Note (this “Note”,
“Promissory Note” or “Agreement”), amends, restates and supersedes a Convertible
Promissory Note entered into between the Company and Holder on February 17,
2010, and evidences the loan of Two Hundred and Seventy-Five Thousand Dollars 
($275,000), from the Holder to the Company (hereinafter referred to as the
“Loan” or the “Principal”), pursuant to the following Promissory Notes
previously entered into by and between the Company and Holder, which previous
Promissory Notes are hereby superseded, combined and replaced by this Note and
the terms and conditions herein (the “Previous Notes”):
 
·$100,000 borrowed by the Company from Holder on April 16, 2009, which accrued
interest at the rate of 10% per annum and was due and payable on April 15,
2010;  
 
·$50,000 borrowed by the Company from Holder on July 1, 2009, which accrued
interest at the rate of 10% per annum and was due and payable on July 2, 2010;
 
·$50,000 borrowed by the Company from Holder on August 3, 2009, which accrued
interest at the rate of 10% per annum and was due and payable on August 4, 2010;
and
 
·$75,000 borrowed by the Company from Holder on August 27, 2009, which accrued
interest at the rate of 10% per annum and was due and payable on August 28,
2010.
 
Total accrued interest on the Previous Notes has been paid as of the effective
date of this Note.
     
2.
Payment Terms.  The Company promises to pay to Holder the balance of Principal,
together with accrued and unpaid interest, on February 17, 2012 (the “Maturity
Date”), unless this Note is earlier prepaid as herein provided.  All payments
hereunder shall be made in lawful money of the United States of America. 
Payment shall be credited first to the accrued interest then due and payable and
the remainder to Principal.
     
3.
Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of eight percent (8%) per annum, and be payable quarterly in
arrears.  All computations of interest shall be made on the basis of a 360-day
year for actual days elapsed.  Such interest shall accrue and be paid upon the
Maturity Date of the Loan.




 
a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Arkansas or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).




 
b.
In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the principal balance, with the same force
and effect as though the undersigned had specifically designated such excess
sums to be so applied to the reduction of the principal balance and the Holder
had agreed to accept such sums as a premium-free prepayment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the undersigned, to waive, reduce or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

  
-1-

--------------------------------------------------------------------------------



 
c.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 
4.
Warrants.  In connection with Holder agreeing to be bound by the terms and
conditions of this Note, the Company agrees to grant the Holder warrants to
purchase an aggregate of 550,000 shares of the Company’s common stock at an
exercise price of $0.50 per share, which warrants shall have a term of two years
and be evidenced by the Warrant Agreement attached hereto as Exhibit A (the
“Warrant”). 



5.
Redemption.  This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder. 

 

 
a.
This Note may be prepaid in whole or in part at any time without penalty.
       
b.
Any partial prepayment shall be applied first to any accrued interest and then
to any principal Loan amount outstanding.
       
c.
This Note and the repayment hereof will be senior to all of the Company’s other
privately held outstanding notes, other than a $150,000 promissory note held by
Steve Bova (“Seniority”), and the Company shall be required to take prompt
action to obtain a confirmation of such Seniority from its current note holders
following the parties’ execution of this Note.

 
6.
Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 

 
a.
The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.




 
b.
This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.



-2-

--------------------------------------------------------------------------------


7.
Representations, Warranties and Covenants of Holder. Holder represents and
warrants to the Company, and agrees, as follows (collectively the
“Representations”):

  

 
a.
The Warrant and any shares of common stock issuable in connection with the
exercise of the Warrant (“Warrant Shares”) are being acquired by Holder for its
own account for investment and not with a view to, or for sale in connection
with, any distribution thereof.

  

 
b.
Holder is either an “accredited investor” as such term is defined under Rule 501
of the Securities Act of 1933, as amended (the “Act”); and/or Holder has
thoroughly read, reviewed, had a chance to ask questions to the Company
regarding, and has all of Holder’s questions answered sufficiently, the
Company’s Form 10-K, Form 10-Q and Form 8-K filings on the Securities and
Exchange Commission’s Edgar filing website (www.sec.gov), including the risk
factors, description of business operations, unaudited and audited financial
information, results of operations and other disclosures therein (the
“Filings”).  In connection with the Filings or otherwise, the Holder has
reviewed and has access to similar information regarding the Company as would be
found in a Registration Statement under the Act, and is familiar with the
Company, its business operations, results of operations and risk factors
regarding Holders investment herein.  Holder further represents to the Company
that Holder does not need a Purchaser Representative in connection with the
investment in the Note or Common Stock.
       
c.
Holder has sufficient knowledge and experience in financial and business matters
and is capable of evaluating the risks and merits of Holder’s investment in the
Company; Holder believes that Holder has received or had access to all
information Holder considers necessary or appropriate to make an informed
investment decision with respect to this Note; and Holder is able financially to
bear the risk of losing Holder’s full investment in this Note.
       
d.
Holder understands that the Warrant and the Warrant Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or registered or qualified under any the securities laws of any state or other
jurisdiction, are “restricted securities,” and cannot be resold or otherwise
transferred unless they are registered under the Securities Act, and registered
or qualified under any other applicable securities laws, or an exemption from
such registration and qualification is available. Prior to any proposed transfer
of the Warrant or the Warrant Shares, Holder shall, among other things, give
written notice to the Company of its intention to effect such transfer,
identifying the transferee and describing the manner of the proposed transfer
and, if requested by the Company, accompanied by (i) investment representations
by the transferee similar to those made by Holder in this Section 7 and (ii) an
opinion of counsel satisfactory to the Company to the effect that the proposed
transfer may be effected without registration under the Securities Act and
without registration or qualification under applicable state or other securities
laws. Each certificate issued to evidence the Warrant and the Warrant Shares
shall bear a legend as follows:
 
"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts."



8.
Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company and every endorser or guarantor, if any, of this Note waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.



-3-

--------------------------------------------------------------------------------


9.
Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.
   
10.
Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 
11.
Costs and Fees.  Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.
   
12.
Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Arkansas, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  
13.
No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement.
   
14.
Jurisdiction, Venue and Jury Trial Waiver.  The parties hereby consent and agree
that, in any actions predicated upon this Note, venue is properly laid in
Arkansas and that the Circuit Court in and for Little Rock, Arkansas, shall have
full subject matter and personal jurisdiction over the parties to determine all
issues arising out of or in connection with the execution and enforcement of
this Note.
   
15.
Interpretation.  The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies.  The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note, either voluntarily by act of the parties or
involuntarily by operation of law.  Captions and paragraph headings in this Note
are for convenience only and shall not affect its interpretation.
   
16.
WAIVER OF JURY TRIAL.  THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.



-4-

--------------------------------------------------------------------------------


17.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.



18.
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.







































[Remainder of page left intentionally blank.  Signature page follows.]
 
-5-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Promissory Note to be executed and delivered by a duly authorized officer as of
the date first above written, to be effective as of the effective date set forth
above.
 

 
SUMOTEXT INCORPORATED
a Nevada Corporation
             
By: /s/ Matthew Lozeau
   
Matthew Lozeau, Secretary
 



Holder:


/s/ Tim Miller
Tim Miller




-6-

--------------------------------------------------------------------------------

